DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on June 09, 2022.
Claims 1-20 are allowed.
Drawings
The drawings filed on August 11, 2020 are accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 is allowable based on the amendment presented on June 09, 2022.
Specifically, the independent Claim 1 now recites limitations as follows:
“A non-transitory computer readable medium storing program code that, when is executed by a processor, causes the processor to: 
calculate a message, based on a first cipher text, a second cipher text, and a private key; 
compare coefficients of the message with a reference value to generate a comparison result, the reference value being based on a prime number; 
generate, based on the message, a modified message by selectively modifying a respective one of the coefficients of the message , in response to the comparison result indicating that the respective one of the coefficients of the message is greater than the reference value; and decrypt the modified message”.
The cited reference Craig B. Gentry (US PGPUB. # US 2013/0170640) discloses, a method comprising: receiving (301) a first ciphertext and a second ciphertext, where the first ciphertext comprises first data encrypted in accordance with an encryption scheme and the second ciphertext comprises second data encrypted in accordance with the encryption scheme, where the encryption scheme uses a public key and a secret key and includes an encryption function, a decryption function, at least one operation function and a refresh function, where the encryption function operates to obtain ciphertext by encrypting data using the public key, where the decryption function operates using the secret key to decrypt ciphertext for data encrypted using the public key and obtain the data, where the at least one operation function receives at least two ciphertexts and uses the public key to perform at least one operation on the at least two ciphertexts and obtain a resulting ciphertext, where the refresh function operates to prevent growth of the magnitude of noise for a ciphertext while reducing the modulus of the ciphertext without using the secret key, where the refresh function utilizes a modulus switching technique that comprises transforming a first ciphertext c modulo q into a second ciphertext c' modulo p while preserving correctness, where the modulus switching technique includes scaling by p/q and rounding, where p&lt;q, where the encryption scheme enables homomorphic operations to be performed on ciphertexts encoded and operated on in accordance with the encryption scheme; performing (302) at least one operation on the first ciphertext and the second ciphertext, using the at least one operation function, to obtain a third ciphertext; and reducing (303) a noise level of the third ciphertext by using the refresh function. (Fig. 3, ¶336)).
The reference by Hai et al. (CN # 110309674) discloses, coefficient is respectively setConstant term, which is arranged, simultaneously isRandom number polynomial RandomPloy, whereinCarry out XCMP comparison: 
Wherein, coefficient modulus is prime number p, r1,r2,…,rm-1It is arbitrary constant, works as Ai>AjWhen, constant term 0 works as Ai≤AjWhen, constant term 1. (Claim 1). Hai further discloses, the user terminal performs decryption to obtain array after ordering”, (Abstract). Step seven: the cloud server transmits the calculation result ans [1], ans [2], ..., ans [n] ciphertext array to return to the user, for which the user to decrypt to obtain the final sorting result. (Page 4, Line 34).
The reference by Hu et al. (US PGPUB. # US 2018/0367294) discloses, When the public-key algorithm is employed, the following formula can be used: c=(m+s*r+s*Σ.sub.1.sup.τx.sub.i*r)mod x.sub.0. where c denotes a ciphertext, m denotes a digit of a plaintext conforming to a numeral system, s denotes a base of the numeral system, both r and τ denote random numbers, x.sub.i denotes a randomly generated ith, x.sub.i=q.sub.i* p+s*r, p denotes a private key used in the public-key algorithm, which is an odd number, and q.sub.i<<q.sub.0, 0≤i≤τ, and a public key used in the public-key algorithm is pk=(x.sub.0, x.sub.1, . . . , x.sub.i, . . . , x.sub.τ). (¶25-¶26). 
Bartolucci et al. (USPGPUB. # US  2021/0160222) discloses, a blockchain-implemented transaction from an originator node is to be broadcast. The originator node is communicatively coupled to proxy nodes. The method, implemented by a proxy node, includes: receiving a transaction including an input taking x+r units of computing resources, an output providing x units to the output address and another output providing d+r units to a 1-of-n multi-signature address unlockable by any one of a set of private keys associated the proxy nodes. The proxy node selects a quantity of computing resources, t units, to be allocated to the proxy node for broadcasting the transaction and having it included in the blockchain and generates a further transaction taking d+r units sourced from the multi-signature address and an output providing t units to the proxy node. The proxy node broadcasts both transactions timed to permit their inclusion in the same block of the blockchain. (Abstract).
Cheon et al. (US PGPUB. # US 2020/0274709) discloses, a calculation device for encryption using a public key and an encryption method thereof. The present method comprises: a step for setting a secret key, and generating a public key using the secret key and an error extracted from a discrete Gaussian distribution or a distribution that is within a short statistical distance thereto; and a step for applying the public key to a message, and then performing a rounding process to encrypt the message. Accordingly, encryption efficiency can be enhanced. (Abstract).
Dreasher et al. (US PGPUB. # US 2020/0195426) discloses, a method for a secure key exchange between two trains operating within a track network may include generating a first or second public key based on a secret random number, generating a shared secret key based on the first or second public key, authenticating one or more key exchange communications by a remote server based on a digital signature established with an on-board key associated with the first train, authenticating a communication by a remote server based on the digital signature of the second train signed with an on-board key associated with the second train, and establishing secure train-to-train communication between the two trains by generating a shared secret key based on a public key received from the other train, the secure key exchange protecting the two trains from a man-in-the-middle attack. (Abstract).
Soukharev (US PGPUB. # US 2018/0323973) discloses, a first entity generates a first basis point in a first selected basis being, either a first basis (A) or a second basis (B), and performs a first key generation in the selected basis. A second entity receives the public key and determines the product of a predetermined scalar in a second selected basis being either the first basis (A) or the second basis (B) and one of the first auxiliary points. If the product is an identity point, performs second key generation in the second selected basis, otherwise performing second key generation in either of the first basis (A) or the second basis (B). A common key is generated using the private keys and public keys. In another aspect, a scheme is performed symmetrically between two entities to generate a common key. (Abstract).
Rao et al. (US PGPUB. # US 2014/0348106) discloses, a method and apparatus for transmitting and receiving Channel State Information. The said transmitting method includes calculating the maximum value m.sub.H(k) of real part and imaginary part of each element in CSI matrix H.sub.eff(k) of the sub-carrier; carrying out M bit quantization to m.sub.H(k) to obtain the quantization amplitude M.sub.H(k); calculating the linear portion M.sub.H.sup.lin(k) of M.sub.H(k); using M.sub.H.sup.lin(k) for carrying out N.sub.b bit quantization to real part and imaginary part of each element in H.sub.eff(k) respectively to obtain the quantized CSI matrix H.sub.eff(k); N.sub.b being a positive integer; and transmitting said quantization amplitude M.sub.H(k) and said quantized CSI matrix H.sub.eff.sup.q(k). (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding                  “……generate, based on the message, a modified message by selectively modifying a respective one of the coefficients of the message in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 8 is a decryption device claim of above non-transitory computer readable claim 1 and Claim 15 is a system claim of above non-transitory computer readable storage medium claim 1, and therefore, they are also allowed.
Claims 2-7 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 9-14 depend on the allowed claim 8, and therefore, they are also allowed.
Claims 16-20 depend on the allowed claim 15, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498